DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed with the 11/4/2020 Reply (hereafter “the 11/4 Reply”) has been entered, and Claims 2, 4, and 12 have been canceled.  New Claim 49 has been entered, and Claims 1, 3, 5-11, 14, 18, 20-24, 34-37, 39-47 and 49 are pending with Claims 18, 20-24, 34-37, and 44-47 withdrawn from consideration as directed to non-elected inventions.  

Bona Fide Amendment
The 11/4 Reply includes Applicant’s response to the provisional nonstatutory double patenting rejection of record as follows:
“Applicant respectfully request that this rejection be held in abeyance until all other rejections have been overcome” (see pg 8 of the Reply).
This request is not the filing of a terminal disclaimer, or filing of a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, as the required response in accordance with MPEP 804 I.B.1.  
Applicant’s request is expressly contrary to MPEP 804 I.B.1. (see also MPEP 714.03 and 37 C.F.R. 1.135(c)).  See 37 CFR 1.111.  
Claim Interpretation
The claim interpretations set forth in the previous Office Action are incorporated herein as if fully reiterated. 
Additionally, the term “synthetic” occurs twice in Claim 1 to describe DNA and RNA, but the term is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term in the claims is as not being naturally occurring or existing.  As such, the term has construed as referring to manufactured or synthesized or made or simulated by human intervention.  This interpretation includes DNA or RNA that has been isolated from its naturally occurring condition.  
Furthermore, the term “polyimine” in Claim 1 is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term in the claims is as including polyethylenimine or polyethyleneimine (i.e. PEI) as known in the art. 

Claim Objections - Withdrawn
In light of amendment to the claim, the previous objection to Claim 3 because of informalities has been withdrawn.  
In light of the cancellation of Claim 12, the previous objection to Claim 40 as being a substantial duplicate has been withdrawn.  

Claim Rejections - 35 USC § 102 – Withdrawn and New
In light of claim amendments, the previous rejection of Claims 1-4, 6, 8-10, 12, 39, and 41-43 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ingenito et al. has been withdrawn. 
In light of claim amendments, the previous rejection of Claims 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. has been withdrawn. 
In light of claim amendments, the previous rejection of Claims 1, 12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Corrigan et al. has been withdrawn.  
In light of claim amendments, the previous rejection of Claims 1 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Peled et al. has been withdrawn.  
In light of claim amendments, the previous rejection of Claims 1 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, 7, 9, 10 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugasawa et al. (“Nonconservative segregation of parental nucleosomes during simian virus 40 chromosome replication in vitro” PNAS February 1, 1992 89 (3) 1055-1059; https://doi.org/10.1073/pnas.89.3.1055) as evidenced by in Annunziato, A. (2008) DNA Packaging: Nucleosomes and Chromatin. Nature Education 1(1):26).  This rejection has not been previously presented.
Regarding Claims 1, 6 and 49, Sugasawa et al. teach formation of SV40 chromosomes in vitro (see e.g. title and abstract), where the chromosomes comprise chromatin fibers of SV40 genomic (and viral) DNA and nucleosomes containing histones, which correspond to Claims 1, 6 and 49.  
Regarding Claim 3, the SV40 genome is known in the art to be 5243 bp in size (see NCBI Reference Sequence NC_001669.1, enclosed).  
Regarding Claim 7, nucleosomes are known in the art to form a 30-nanometer chromatin fiber (see Figure 1 in Annunziato, A. (2008) DNA Packaging: Nucleosomes and Chromatin. Nature Education 1(1):26, enclosed).  
Regarding Claims 9 and 10, the SV40 DNA is “a test compound” as presented in Claim 9 and “a nucleic acid” as presented in Claim 10.  
In light of the foregoing, Sugasawa et al. anticipate Claims 1, 3, 6, 7, 9, 10 and 49.  

Claims 1, 3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marx et al. (US Pat. 5,440,025; published 8/8/1995), as evidenced by Baas et al. "Cleavage map of bacteriophage phiX174 RF DNA by restriction enzymes" 1976, Nucl. Acids Res. 3(8):1947-1960).  This rejection has not been previously presented.  
Regarding Claims 1, 3, 5, 6, 9 and 10, Marx et al. teach formation of a polypyrrole film that is cut into disks with “a diameter about three millimeters” and dried on weighing paper (see col. 4, lines 22-28).  They further teach HhaI digestion of bacteriophage phi X174 DNA and placing droplets with the fragments into contact with the disks “to allow DNA in the droplets to bind to the polypyrrole disks” (see e.g. col. 5, line 63, to col. 6, line 31).  The digested DNA corresponds to “genomic DNA”, “viral DNA”, “synthetic DNA” and “oligonucleotides” (“a polyanion”) as presented in Claim 1 while polypyrrole disks correspond to “a polycation” as presented in Claim 1.  After DNA binding, the disks correspond to “uniformly shaped three-dimensional structures comprising a network” as presented in Claim 1, and to the “diameter of 1 m to 1 cm” as presented in Claim 5, and to the fibers as presented in Claim 6.  
HhaI digestion of phi X174 is known in the art to produce multiple fragments with one that is 1560 base pairs long (see pg 1952, Table 2 in Baas et al. "Cleavage map of bacteriophage phiX174 RF DNA by restriction enzymes" 1976, Nucl. Acids Res. 3(8):1947-1960, enclosed), which corresponds to Claim 3.   
Regarding Claims 9 and 10, the phi X174 DNA is “a test compound” as presented in Claim 9 and “a nucleic acid” as presented in Claim 10.  
Additionally, and regarding “synthetic RNA” as presented in Claim 1, Marx et al. teach use of their disks with “DNA or RNA” (see e.g. col. 1, lines 65-68, and col. 3, lines 1-5).  
In light of the foregoing, Marx et al. anticipate Claims 1, 3, 5, 6, 9 and 10.  
Claim Rejections - 35 USC § 103 – Withdrawn and New 
In light of claim amendments, the previous rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Ingenito et al. and Rasenack et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3, 6, 8-10, 14 and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al. (previously cited) in view of Hallbrink et al. (US 2008/0234183 A1).  This rejection has not been previously presented.
As an initial matter, both documents relate to compositions of polyanions, including oligonucleotides, and polycations as a common field of endeavor.  
Regarding Claim 1, Ingenito et al. teach polycations and polyanions “complexed into nanoparticles” and “micelles, whose sizes can be modified” and so controlled in a consistent manner (see e.g. pg 10, ¶0078, and pg 25, claim 1), which corresponds to “uniformly shaped three-dimensional structures comprising a network” in instant Claim 1. 
Additionally, Ingenito et al. teach “[a]ny of a variety of polyanions may be used” including “randomly-structured nucleic acids” (see e.g. pg 10, ¶0076, and pg 25, claim 1), the broadest scope of which includes the simple structure of an oligonucleotide, and so corresponds at least to “oligonucleotides” in instant Claim 1.  They further teach “a variety of polycations may be used” (see e.g. ¶¶0030, 0069-0075). 
Regarding dependent Claim 3, Ingenito et al. teach “wherein said polyanion has a molecular weight greater than about 10 kD and less than about 500 kD” (see e.g. pg 12, ¶0127, pg 16, ¶0208, pg 19, ¶0289, and pg 26, claim 35), where 500 kD is a single-stranded length of 
Regarding dependent Claim 6, Ingenito et al. teach the inclusion of polyvinyl alcohol (PVA) in their complexes of polycations and polyanions and that PVA is “used for the preparation of fibers” (see e.g. pg 7, ¶0051, and pg 25, claims 1 and 5), which corresponds to Claim 6.
Regarding dependent Claim 8, Ingenito et al. teach kits comprising their complexes of polycations and polyanions (see e.g. pg 18, line after ¶0253, to pg 21, ¶0329; and pg 25, ¶0377) wherein the making of such kits includes an orderly arrangement thereof during manufacturing, packaging, storage, and/or shipping, which corresponds to Claim 8.
Regarding dependent Claims 9 and 10, Ingenito et al. teach their complexes of polycations and polyanions as including “fibrin” or “fibrinogen” or “thrombin” (see e.g. pg 25, claims 5-8), which corresponds to instant Claims 9 and 10 because each of them is a protein that is at least a therapeutic agent.  
Regarding dependent Claims 39-43, Ingenito et al. teach their complexes of polycations and polyanions as being “incorporated into an injectable system (e.g. an injectable hydrogel system)”, emphasis added, (see e.g. pg 11, ¶0090, and pg 25, claims 10 and 11), where the hydrogel is a solid or semi-solid support that is within the scope of being “affixed to” the complexes, and so corresponds to instant Claims 39, 40 and 43; and where the complexes of polycations and polyanions include combinations of “fibrin and thrombin” and “fibrinogen and 
As noted above, Ingenito et al. teach “randomly-structured nucleic acids” but do not teach oligonucleotides per se; and do not teach spermidine or a polyimine as presented in Claim 1.  
Hallbrink et al. teach in vitro “condensing [of] DNA with polycations” where “[o]ne of the cheapest, very effective and most widely used polycation is polyethyleneimine (PEI)” (see e.g. ¶0144).  They further teach a vector as typically comprising “DNA as oligonucleotide and/or polynucleotide [with] polyethyleneimine (PEI), polyornithine, polylysine, polyamines, dendrimers, spermidine, DEAE-dextran, patricine, transferrin-PEI, polyethylene glycosylated PEI, or oligomers” (emphasis added; see ¶0150).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the (nanoparticle) complexes of polyanions and polycations of Ingenito et al. by using oligonucleotides and polynucleotides as a polyanion, and PEI and/or spermidine as a polycation, as taught by Hallbrink et al., with the reasonable expectation of successfully expanding the range of polyanions and polycations for use by the skilled person without surprising or unexpected results.  Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Hallbrink et al.) to improve the similar product (of Ingenito et al.) in the same way.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al. and Hallbrink et al. as applied to Claims 1, 3, 6, 8-10, 14 and 39-43 above and in view of Rasenack et al. (previously cited).  This rejection has not been previously presented.    
The teachings of Ingenito et al., including that regarding nanoparticles, and Hallbrink et al. have been described above.   
They do not expressly teach particles that are “spheres or discs with a diameter of 1 μm to 1 cm” as presented in Claim 5.
Rasenack et al. teach the preparation of micro-sized drug particles with a mean particle size of 5 m (see e.g. pg 2, left col., second paragraph).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the nanoparticles of Ingenito et al. and Hallbrink et al. to have sizes such as 5 m as taught by Rasenack et al., with the reasonable expectation of successfully improving their usefulness in delivering therapeutic drugs without surprising or unexpected results.  Additional motivation for the modification is provided by the continuing need to improve the bioavailability of therapeutic agents, as well as the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results, and simple use of known techniques (of Rasenack et al.) to improve the similar product (of Ingenito et al. and Hallbrink et al.) in the same way.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al., Hallbrink et al., and Rasenack et al. as applied to Claim 5 above and in view of Liao et al. (previously cited).  This rejection has not been previously presented.    
The teachings of Ingenito et al., including that regarding nanoparticles and “preparation of fibers”, and Hallbrink et al., and Rasenick et al., including that regarding a mean particle size of 5 m, have been described above.   
They do not expressly teach fibers or a bundle thereof of “7-500 nm in diameter and 0.1-100 m in length” as presented in Claim 7.
Liao et al. teach that fibers “drawn at a drawing speed of 1 mm/s have a more uniform diameter of about 10-20 m” (see e.g. pg 350, description of Fig. 2B) and as being used to load therapeutic drug compounds such as proteins (see e.g. Abstract).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the nanoparticles in light of Ingenito et al., Hallbrink et al., and Rasenick et al. to have the diameter of about 10-20 m as taught by 10-20 m and with the length of 5 m as taught by Rasenack et al., with the reasonable expectation of successfully improving their usefulness in delivering therapeutic drugs without surprising or unexpected results.  Additional motivation for the modification is provided by the continuing need to improve the bioavailability of therapeutic agents, as well as the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results, and simple use of known techniques (of Liao et al.) to improve the similar product (of Ingenito et al., Hallbrink et al., and Rasenick et al.) in the same way.    
                                                                                                                                                                                                        
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al. and Hallbrink et al. as applied to Claims 1, 3, 6, 8-10, 14 and 39-43 above and in view of Sakata et al. (previously cited) and Arita et al. (previously cited).  This rejection has not been previously presented.    
As an initial matter, the first three documents relate to compositions (i.e. complexes) of polyanions and polycations as a common field of endeavor.  Additionally, both Ingenito et al. and Sakata et al. relate to the production and use of those complexes, including the incorporation of enzymes therein.  
The teachings of Ingenito et al., including that regarding their complexes of polycations and polyanions with proteins such as “fibrin” or “fibrinogen” or “thrombin”, and Hallbrink et al. have been described above.   
They do not expressly teach their complexes as comprising PAD-4, or protein arginine deiminase 4 (as discussed in the Claim Interpretation section above), as present in Claim 11.  
Sakata et al. teach “strong” complexes of a polycation and a polyanion to produce a “film” with immobilization of an enzymatically active material in that film (see e.g. Abstract, col. 2, lines 13-24, col. 8, lines 1-6 and 25-28) where the enzymatically active material is the enzyme “L-arginine deiminase”.  They do not teach the arginine deiminase as PAD-4.
Arita et al. teach knowledge regarding the “five types of human PADs, PAD1–PAD4 and PAD6” and PAD4 in particular.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the complexes in light of Ingenito et al. and Hallbrink et al. to use as the 

Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16/488,031 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claim 1 anticipates claim 1 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following comparison between instant Claim 1 and claim 1 of the reference application illustrates the double patenting:
Instant Claim 1
Comparison
claim 1 of reference application

A composition comprising 

Identical wording

A composition comprising 

a plurality of in vitro generated uniformly shaped three-dimensional structures comprising a network of a polyanion, wherein 

said polyanion is selected from the group consisting of genomic DNA, mitochondrial DNA, bacterial DNA, viral DNA, synthetic DNA, oligonucleotides, synthetic RNA, miRNA, shRNA, siRNA, tRNA, mRNA, viral RNA, oxidized nucleic acids, and combinations thereof; and 

a polycation, wherein 

said polycation is selected from the group consisting of a histone, citrullinated histone, spermine, spermidine, polyimine, polyaniline, polypyrrole, polyvinylamine, and poly(diallyldimethylammonium chloride).

See details below

a polymer associated with a biomacromolecule agent, wherein associated is selected from one or more of complexed, conjugated, encapsulated, adsorbed, and admixed. 



The “in vitro generated uniformly shaped three-dimensional structures” of instant Claim 1 are encompassed by the broad “composition” of claim 1 of the reference application.  
The “network” of instant Claim 1 is encompassed by the “complexed” structural configuration of claim 1 of the reference application.  
The “polyanion” of instant Claim 1 is encompassed by the “biomacromolecule” of claim 1 of the reference application because both encompass DNA (see instant Claim 1 and claim 9 of the reference application).
The “polycation” of instant Claim 1 is encompassed by the “polymer” of claim 1 of the reference application because both encompass “spermine” (see instant Claim 1 and claim 8, line 25, of the reference application). 
In light of the above, instant Claim 1 is unpatentable because it anticipates claims 1, 8 and 9 of the reference application.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635